11/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0482


                                  No. DA 21-0482

 JEFFERY ELEC HAMILTON,

             Petitioner & Appellant,

       v.

 JAMES SALMONSEN, Warden,
 STATE OF MONTANA,

             Respondents & Appellee.

                            GRANT OF EXTENSION

       Upon consideration of Respondent’s motion for a 30-day extension of

time, and good cause appearing therefor, Respondent is granted an extension of

time to and including December 28, 2021, within which to prepare, serve, and

file its response brief.




BF                                                                  Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       November 26 2021